In an action by the owner of real property to recover a payment of taxes made under protest by him to discharge a tax lien on his property for the years 1939 and 1940, on the ground that the tax was illegal in that it was a second or double assessment, defendants’ motion to dismiss the complaint, as amended, on the ground that it fails to state a cause of action was denied. Order affirmed, with $10 costs and disbursements. Defendants’ time to answer is extended until ten days after the entry of the order hereon. No opinion. Adel, Acting P. J., Wenzel, MacCrate, Schmidt and Beldock, JJ., concur.